935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrick V. REO, Petitioner-Appellant,v.Jacqueline PORTER, Administrative Systems Manager of FederalCorrectional Institution, Petersburg, Virginia,Respondent-Appellee.
No. 91-7510.
United States Court of Appeals, Fourth Circuit.
Submitted May 21, 1991.Decided June 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1917-N)
Patrict V. Reo, appellant pro se.
Michael A. Rhine, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
DISMISSED.
PER CURIAM:


1
Patrick V. Reo noted this appeal from the district court's judgment pending disposition of a timely motion to alter or amend that judgment under Fed.R.Civ.P. 59.  Under Fed.R.App.P. 4(a)(4), a notice of appeal filed before disposition of a timely Rule 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  Appellant's timely Rule 59 motion invalidated this notice of appeal, and he failed to file a new appeal after disposition of his Rule 59 motion.  Under these circumstances, we lack jurisdiction.    See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.